This suit was brought to recover a broker's real estate commission. The trial resulted in a verdict for the plaintiff for $2,092.35. The agreement authorizing the plaintiff to sell the property Nos. 251-53-55 Belleville avenue, Newark, was in writing, dated September 20th, 1926. The agreement provided for an authorization to sell the property, $1,000 at signing and sealing the agreements of sale, "a commission of three and one-half on the first twenty thousand [$20,000] dollars of the purchase price, and two and one-half on the balance thereof." The authorization null and void after September 22d, at six P.M., 1926. *Page 238 
"I hereby agree to purchase property on terms hereby mentioned.
Signed MARGUERITE SPIELMAN."
The liability of the defendant is controlled by such cases asHinds v. Henry, 36 N.J.L. 328, that case holds the right of a broker to commissions is complete when he has procured a purchaser able and willing to conclude a bargain on the terms on which the broker was authorized to sell. Steinberg v.Mindlin, 96 N.J.L. 206.
The defendant filed ten grounds for a reversal of the judgment. These points are argued under five heads in the appellant's brief. They are without merit as grounds of reversal. They call for no extended discussion. They all refer to trial errors; such as, error by the trial court is not directing a verdict in favor of the defendant; admitting in evidence a letter marked ExhibitP 4, dated September 27th, 1926; striking out the first separate defense of the defendant's answer; overruling two questions to a witness J. Leslie Stevens and three questions to the witness Margaret Spielman. These latter questions had been substantially answered. Overruling these questions was not error by the trial court.
Finding no error in the record, the judgment of the Essex County Circuit Court is affirmed.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 14.
For reversal — None. *Page 239